NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2116-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BRANDON STILL,

     Defendant-Appellant.
________________________

                   Argued October 15, 2020 – Decided December 10, 2020

                   Before Judges Alvarez, Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 02-03-0562.

                   V. Ava Murray argued the cause for appellant Brandon
                   Still (Murray Law Group, LP, attorneys; Brandon Still,
                   on the pro se briefs).

                   John J. Santoliquido argued the cause for respondent
                   (Damon G. Tyner, Atlantic County Prosecutor, attorney
                   for respondent; John J. Santoliquido, of counsel and on
                   the brief).

PER CURIAM
      On April 7, 2003, defendant Brandon Still, tried as an adult, was found

guilty of second-degree manslaughter, first-degree felony murder, first-degree

robbery, second-degree possession of a firearm for an unlawful purpose, and

third-degree unlawful possession of a handgun.           Still was subsequently

sentenced to an aggregate forty-five-year prison term with a thirty-year parole

bar. His conviction was upheld on direct appeal. State v. Still, No. A-5456-02

(App. Div. Apr. 3, 2006), cert. denied, State v. Still, 189 N.J. 648 (2007). His

first petition for post-conviction relief (PCR) was filed on May 8, 2007. Relief

was denied on August 30, 2010, which this court affirmed on appeal. State v.

Still (Still II), No. A-2940-10 (App. Div. Dec. 21, 2012), cert. denied, State v.

Still, 214 N.J. 119 (2013).

      Still filed a second PCR petition sometime in 20171 alleging: (1) his

sentence was illegal under Miller v. Alabama, 567 U.S. 460 (2012) and State v.

Zuber, 227 N.J. 422 (2017); (2) a new trial was warranted based upon newly

discovered evidence that trial counsel should have discovered; and (3) trial

counsel was ineffective during plea negotiations. The PCR court denied the

petition.


1
  The record fails to indicate the specific date the second PCR petition was filed.
It includes certifications ranging from the dates of September 2, 2016 to July
21, 2017.
                                                                           A-2116-17T4
                                        2
       We affirm because: (1) Still's forty-five-year sentence with a thirty-year

parole bar was not the practical equivalent of life without parole and, thus, is

not contrary to Miller; (2) the newly discovered evidence was not exculpatory

evidence and, thus, not warranting a new trial under State v. Smith, 224 N.J. 36,

49 (2016); and (3) counsel's purported ineffectiveness regarding the State's plea

offer was time-barred under Rules 3:22-4(b) and 3:22-12(a)(2), and even if the

claim was timely, there was no indication counsel's representation was deficient.

                                        I.

       The underlying trial evidence is detailed in our unpublished decision

affirming Still's convictions on direct appeal, which we incorporate by

reference. Thus, we briefly mention that during the late hours of March 7, 2001,

Still's friend, Brian Cross, got into a dispute at a small gathering at the

Pleasantville home of Patrice Brooks, Cross's neighbor. Cross left Brooks's

house. About thirty minutes later, Cross with the seventeen-year-old Still2 in

tow, returned to Brooks's house. Within moments, tensions frayed between

Cross and Still with Anthony Taliaferro and Charles Martin over smoking a

blunt (a cigar laced with marijuana). Taliaferro testified this led to Still and

Cross firing handguns and killing Martin. He claimed he heard three shots.


2
    Still was born on November 27, 1983.
                                                                         A-2116-17T4
                                        3
According to Still, who testified, Martin pulled out a gun resulting in him

tussling with Martin and the gun discharged one shot. He denied that he or Cross

possessed a gun. The State presented evidence that Martin was by shot by two

handguns, once by Cross and twice by Still.            Still surrendered to law

enforcement three months later. In addition, Still and Cross were charged with

taking $50 from Martin and a blunt.

      Still was later tried as an adult and convicted of felony murder and related

offenses. Following merger, he was sentenced to an aggregate forty-five-year

prison term with a thirty-year parole bar. Still was unsuccessful in reversing his

convictions on direct appeal. Still, 189 N.J. 648. His first PCR petition on May

8, 2007, was denied by the PCR court, which we affirmed on appeal. Still II,

slip op. at 1. His second PCR petition was filed denied by the trial court on

December 22, 2017.3

      Before us, Still raises the following arguments in his initial brief:

            POINT ONE

            THE PCR COURT ERRED IN DENYING
            APPELLANT'S MOTION FOR THE POST-
            CONVICTION RELIEF [AND] NEW TRIAL BASED



3
 The PCR court's order is undated, but the accompanying letter opinion is dated
December 22, 2017.
                                                                              A-2116-17T4
                                        4
             UPON NEWLY DISCOVERED EVIDENCE AND
             CORRECTION OF AN ILLEGAL SENTENCE.

             POINT TWO

             THE PCR COURT ERRED IN FAILING TO WEIGH
             MITIGATING FACTORS IN ACCORDANCE WITH
             MILLER4 WHEN CONSIDERING APPELLANT'S
             MOTION[]   TO   CORRECT    AN    ILLEGAL
             SENTENCE, AS SUCH, APPELLANT IS ENTITLED
             TO RETROACTIVE RELIEF UNDER THE RULE
             ANNOUNCED IN MILLER[.]

             POINT THREE

             THE PCR COURT FAILED TO CONSIDER EACH OF
             THE FIVE MILLER FACTORS WHICH MITIGATE
             IN FAVOR OF REDUCING APPELLANT'S
             CURRENT SENTENCE FROM [FORTY-FIVE] TO
             [TEN] YEARS IMPRISONMENT[.]

                   1. THE [APPELLANT'S] CHRONOLOGICAL
                   AGE    AND   RELATED    IMMATURITY,
                   IMPETUOSITY,   AND     FAILURE  TO
                   APPRECIATE         RISKS       AND
                   CONSEQUENCES[.]

                   2. THE [APPELLANT'S] FAMILY AND HOME
                   ENVIRONMENT THAT SURROUNDS HIM.

                   3. THE CIRCUMSTANCES OF THE
                   HOMICIDE OFFENSE, INCLUDING THE
                   EXTENT OF HIS PARTICIPATION IN THE
                   CONDUCT AND THE WAY FAMILIAL AND
                   PEER PRESSURES MAY HAVE AFFECTED
                   HIM.

4
    Miller v. Alabama, 567 U.S. 460 (2012)
                                                          A-2116-17T4
                                       5
             4. THE INCOMPETENCIES ASSOCIATED
             WITH YOUTH, FOR EXAMPLE, HIS
             INABILITY TO DEAL WITH POLICE
             OFFICERS OF PROSECUTORS (INCLUDING
             ON A PLEA AGREEMENT) OR HIS
             INCAPACITY TO ASSIST HIS OWN
             ATTORNEY.

             5. POSSIBILITY OF REHABILITATION.

      POINT FOUR

      THE APPELLANT[']S SENTENCE IS ILLEGAL
      BECAUSE     THE    SENTENCING    JUDGE
      CONSIDERED INAPPLICABLE AGGRAVATING
      FACTORS IN DETERMINING THE APPROPRIATE
      OVERALL SENTENCE[.]

      POINT FIVE

      THE PCR COURT ERRED IN DENYING
      APPELLANT'S MOTION FOR [A] NEW TRIAL
      BASED UPON NEWLY DISCOVERED EVIDENCE.

      POINT SIX

      THE APPELLANT SHOULD NOT HAVE BEEN
      PROCEDURALLY BARRED FROM RAISING HIS
      CLAIM OF INNEFECTIVE ASSISTANCE OF
      COUNSEL AS APPELLANT'S ARGUMENT FALLS
      UNDER THE SUPREME COURT'S DECISION IN
      MILLER[.]

In his reply brief, Still argues:




                                                  A-2116-17T4
                                    6
            POINT I

            WHILE DEFENDANT'S SENTENCE IS NOT THE
            PRACTICAL    EQUIVALENT    OF    LIFE-
            IMPRISONMENT, THE FACTORS OUTLINED IN
            MILLER V. ALABAMA, SHOULD APPLY TO
            DEFENDANT WARRANTING A RESENTENCING
            HEARING.

            POINT II

            DEFENDANT RAISES HIS ISSUE OF INEFFECTIVE
            ASSISTANCE OF COUNSEL BASED UPON THE
            FACTORS OUTLINED IN MILLER V. ALABAMA,
            DEFENDANT SHOULD NOT BE TIME BARRED.

                                       II.

      We first address Still's claim that he is entitled to be resentenced because

his sentence as a seventeen-year-old juvenile was the practical equivalent of a

life sentence that is contrary to Miller and State v. Zuber, 227 N.J. 422 (2017).

      In Miller, the Supreme Court declared mandatory life imprisonment

without parole for juvenile offenders unconstitutional under the Eighth

Amendment. 567 U.S. at 479. Based upon prior decisions, the Court recognized

that "children are constitutionally different from adults for purposes of

sentencing" because they "have diminished culpability and greater prospects for

reform," and thus "are less deserving of the most severe punishments." Id. at

471 (quoting Graham v. Florida, 560 U.S. 48, 68 (2010)).


                                                                          A-2116-17T4
                                        7
      The Miller Court stated that a mandatory life sentence without parole for

a juvenile convicted of homicide:

            [1.] precludes consideration of [the juvenile's]
            chronological age and its hallmark features—among
            them, immaturity, impetuosity, and failure to
            appreciate risks and consequences.

            [2.] It prevents taking into account the family and home
            environment that surrounds him—and from which he
            cannot usually extricate himself—no matter how brutal
            or dysfunctional.

            [3.] It neglects the circumstances of the homicide
            offense, including the extent of his participation in the
            conduct and the way familial and peer pressures may
            have affected him.

            [4.] Indeed, it ignores that he might have been charged
            and convicted of a lesser offense if not for
            incompetencies associated with youth—for example,
            his inability to deal with police officers or prosecutors
            (including on a plea agreement) or his incapacity to
            assist his own attorneys.

            [5.] And finally, this mandatory punishment disregards
            the possibility of rehabilitation even when the
            circumstances most suggest it.

            [567 U.S. at 477-78 (citations omitted).]

      Miller did not preclude the possibility of a life sentence for a juvenile but

reaffirmed the determination made in Graham that such a sentence may not be

mandatory and should be "uncommon" given a juvenile's "diminished


                                                                           A-2116-17T4
                                        8
culpability and heightened capacity for change[.]" Miller, 567 U.S. at 479. In

the "rare" situation where the juvenile's "crime reflects irreparable corruption"

or incorrigibility, the court may impose a life sentence. Id. at 479-80 (quoting

Roper v. Simmons, 543 U.S. 551, 573 (2005)).

      In Graham, the Court determined that a sentencing court may not make

the determination "at the outset" that the juvenile will forever pose a risk to

society. 560 U.S. at 75. The juvenile must have "some meaningful opportunity

to obtain release based on demonstrated maturity and rehabilitation." Ibid. The

Court left the "means and mechanisms for compliance" with its decision to the

States. Ibid.

      In Montgomery v. Louisiana, the Court determined that Miller was

entitled to retroactive effect and held that where a sentence was imposed

contrary to Miller, the constitutional infirmity could be remedied by a

resentencing or consideration for parole. 577 U.S. ___, 136 S. Ct. 71 8, 733-36

(2016). The Court explained: "Allowing those offenders to be considered for

parole ensures that juveniles whose crimes reflected only transient immaturity—

and who have since matured—will not be forced to serve a disproportionate

sentence in violation of the Eighth Amendment." Id. at 736.




                                                                         A-2116-17T4
                                       9
      In Zuber, our Supreme Court extended the holding of Miller to any life

sentence without parole or its functional equivalent. 227 N.J. at 447-48. The

Court held that when a juvenile is tried as an adult and is subject to a lengthy

aggregate term that is "the practical equivalent of life without parole," the

sentencing court must consider the Miller factors in addition to the aggravating

and mitigating sentencing factors set forth in N.J.S.A. 2C:44-1(a) and (b).

Zuber, 227 N.J. at 429, 445-47, 450.

      The Zuber Court did not define a de facto life term by any specific length

and rejected the use of life expectancy tables in deciding whether a lengthy term

is effectively a life term. Id. at 450. The Court instructed sentencing courts to

consider "the real-time consequences of the aggregate sentence." Id. at 447. It

suggested the possibility that a lawfully imposed sentence of life, or the

functional equivalent of life, may later be rendered unconstitutional by

subsequent facts that establish reform and rehabilitation before expiration of the

parole bar. Id. at 451-52. The defendant might "ask the court to review factors

that could not be fully assessed when he was originally sentenced—like whether

he still fails to appreciate risks and consequences, or whether he may be, or has

been, rehabilitated." Id. at 452 (citing Miller, 567 U.S. at 477).




                                                                          A-2116-17T4
                                       10
      Almost two years after Zuber was decided, we addressed the length of

sentence that may qualify as a de facto life term in State v. Bass, 457 N.J. Super.
1, 13-14 (App. Div. 2018), certif. denied, 238 N.J. 364 (2019). We held that a

life sentence with a thirty-five-year parole bar imposed on a juvenile was not

the functional equivalent of a life sentence, and thus, the defendant was not

entitled to resentencing under Zuber, even though the sentencing court had not

considered the Miller factors when it imposed sentence. Ibid. We further held

that any rehabilitative actions the defendant had taken while incarcerated were

matters for the parole board to consider and did not render the sentence

unconstitutional. Id. at 14. We explained:

            [D]efendant's sentence is not illegal because he now
            claims to be rehabilitated as a result of his
            incarceration. We do not minimize defendant's efforts
            to rehabilitate himself . . . . However, consideration of
            these accomplishments is exclusively the province of
            the parole board and not a means of collateral attack on
            defendant's sentence—which has been affirmed on
            direct appeal.

            [Ibid.]

      Still, who was thirty-four years old when the second PCR court denied

him relief, argues the court erred in determining his sentence was not the

practical equivalent of life imprisonment without the possibility of parole

because it failed to recognize "a person incarcerated in the prison system from

                                                                           A-2116-17T4
                                       11
the age of seventeen until forty-seven, is institutionalized, not having

experienced life outside prison walls as an adult." He advances concerns of

quality of life and reintegration into society underlie our Supreme Court 's

decision in Zuber, and he is not amongst the class of individuals deserving a

lengthy prison sentence.

      Still cites to Miller, Roper v. Simmons, 543 U.S. 551 (2005) (holding

death penalty sentences for juvenile offenders unconstitutional), and Graham,

explaining    that   juvenile   offenders     like   himself    have    diminished

blameworthiness and a high likelihood of rehabilitation.          Still asserts his

sentence is considered lengthy under Zuber, thereby mandating he be

resentenced with consideration given to the Miller factors.

      In support of his assertion that his sentence should be considered lengthy

under Zuber, Still relies on J.I. v. N.J. State Parole Bd., 441 N.J. Super 564, 572-

73, 584 (App. Div. 2015) (holding a defendant who served around six years in

prison on charges related to the repeated sexual molestation of his daughters was

released after "serving a lengthy sentence"); Trantino v. N.J. State Parole Bd.,

296 N.J. Super. 437, 492 (App. Div. 1996) (Humphries, J., concurring) (ruling




                                                                            A-2116-17T4
                                        12
the defendant had just been released on parole from a “lengthy sentence"5 for

robbery); and Bergen Cty Bd. of Servs. v. Steinhauser, 294 N.J. Super. 507, 509-

10 (Ch. Div. 1996) (holding that an incarcerated child support obligor serving a

fifteen-year sentence with a seven and one-half-year parole disqualifier for an

undisclosed offense was "serving a lengthy sentence"). Still thus argues if the

sentences in these decisions are considered "lengthy," then his sentence is

"extraordinarily lengthy."

      Applying Miller in the context of Zuber, Still contends his sentence is

illegal because the sentencing judge considered aggravating factors three (risk

of re-offense), six (prior criminal record), and nine (need for deterrence), and

no mitigating factors when determining his sentence. N.J.S.A. 2C:44-1(a)(3),

(6) and (9). Citing State v. Dalziel, 182 N.J. 494, 504-05 (2005), for the

proposition that the sentencing judge's deliberative process must include

mitigating sentencing factors set forth in the record, Still argues the Miller

factors should have been considered at his sentencing. Thus, he asserts he

should be resentenced considering: his age (seventeen-years old) at the time of

his offense; his family and home environment; the circumstances of his offense:



5
  The length of the defendant's five-year prison sentence is disclosed in State v.
Trantino, 44 N.J. 358, 365 (1965).
                                                                          A-2116-17T4
                                       13
any incompetency associated with his youth; and the possibility of

rehabilitation. Under these factors, Still contends he should receive a sentence

of no more than ten years' imprisonment.

      We find no merit in Still's contention that he received the practical

equivalent of a life sentence without parole. We adhere to our reasoning in Bass,

where we held that an unconstitutional parole-disqualifier term for a juvenile

offender would need to exceed thirty-five years, which is five years more than

Still's thirty-year parole bar. 457 N.J. Super. at 13-14. Still received a forty-

five-year sentence subject to a parole-disqualifier of thirty years for felony

murder that he committed at age seventeen. As the PCR court noted, because

Still is eligible for parole when he is forty-seven years old, his sentence was not

illegal because it was not the practical equivalent of a life sentence without

parole. Still's release upon his parole eligibility is within the province of the

parole board. Hence, any rehabilitative actions Still may have taken while

incarcerated are matters for the parole board to consider and will not render his

sentence unconstitutional. Unlike the defendants in Zuber, who would not be

eligible for parole until they are seventy-two and eighty-five years old,

respectively, 227 N.J. at 428, Still will be eligible for parole when he is forty-




                                                                           A-2116-17T4
                                       14
seven.     Because Still was not entitled to resentencing under Zuber, the

sentencing court had no obligation to consider the Miller factors.

                                        III.

        Still argues the PCR court erred in denying his motion for a new trial

based upon newly discovered evidence because it failed to consider the State's

theory for the robbery of money and marijuana was "interwoven"; the jury was

not served with special interrogatories to distinguish their findings on the

alleged robbery of marijuana from cab fare money; and the relaxed requirements

for newly discovered evidence under State v. Nash, 212 N.J. 518, 549-50 (2012).

        We briefly discuss the trial testimony before detailing the purported new

evidence. Taliaferro testified that he and Martin took a cab to Brooks's house,

Martin paid the cab fare, received money back, and Martin had about $50 for a

return trip. Atlantic County Prosecutor's Office Investigator Stanley Yeats 6

testified that during Martin's autopsy, the only money on him was eighty cents

in his jeans pocket. Taliaferro testified that an unsmoked blunt was on the table

in the "back living room," when he rushed out of the house upon seeing Still and

Cross brandishing guns. He stated that after Still and Cross fled the house, he

returned to the house but couldn’t see if the blunt was still there because the


6
    According to the State, Yeats's name is misspelled "Yates" in the record.
                                                                          A-2116-17T4
                                       15
house was in disarray. Still testified he fled the scene after Martin was shot but

he did not mention what happened to the blunt or the alleged cab fare money.

Brooks testified for the defense that when she arrived back at her home
following the shooting the police were "right behind [her]." She stated she
walked into the house, went back outside, and went back inside "to the den[,]"
but never mentioned anything about marijuana or blunts.    The trial court
charged the jury on felony murder and robbery, stating:

            The statute applicable in this case provides that
            criminal homicide constitutes murder when it is
            committed when the actor . . . is engaged in the
            commission of or attempt to commit . . . certain
            predicate crimes. And the predicate crime here alleged
            is that of robbery. And in the course of such crime . . .
            any person causes the death of a person other than one
            of the participants.

            The State charges that Charles Martin was shot and
            killed while . . . defendant . . . was engaged in the
            commission of or attempt to commit . . . the predicate
            crime of robbery . . . .

            Conspiracy to commit the predicate crime of robbery is
            a separate offense from robbery and the conspiracy to
            rob cannot be a basis for a conviction of felony murder.

                  ....

            [A] person is guilty of robbery if in the course of
            committing a theft, he either knowingly inflicts bodily
            injury or uses force upon another or threatens another
            with or purposely puts him in fear of immediate bodily
            injury, or either -- or commits or threaten to commit
            certain crimes . . . .



                                                                          A-2116-17T4
                                       16
            So[,] in order . . . to find . . . defendant guilty of robbery,
            the State is required to prove . . . defendant . . . was in
            the course of committing a theft. Secondly, that while
            in the course of committing the theft, . . . defendant
            either knowingly inflicted bodily injury or used force
            upon another . . . . As I said, the State must prove . . .
            defendant was in the course of committing a theft . . .
            and . . . that act is considered to be in the course of
            committing a theft if it occurs in an attempt to commit
            the theft during the commission of the theft itself . . . .

            [T]heft is defined as the unlawful taking . . . of . . .
            property of another with purpose to deprive him
            thereof. . . .

            A person acts purposely with respect to the nature of
            his conduct or a result thereof if it is his conscious
            object to engage in conduct of that nature or to cause
            such a result.

      Over thirteen years later, in a September 2, 2016 certification submitted

in support of Still's second PCR petition, Brooks 7 stated:

            2. During the police investigation and the trial, I was
            not asked for information concerning the presence of a
            box of marijuana cigars, aka, "blunts," in my mother's
            house on the night of Charles Martin's death.

            [3]. When I returned to the house that night, I observed
            a box of "blunts" lying next to the body of Charles
            Martin. I removed the box from the room before the
            police officers arrived and then discarded it outside.



7
 Although Brooks now uses the last name of Vega, for the sake of convenience
we refer to her by her former last night; we mean no disrespect.
                                                                              A-2116-17T4
                                         17
            [4]. I only recently revealed this additional information
            within the last year.

      Still asserts Yeats's testimony that he discovered a pack of Philly Blunts,

is not in conflict with Brooks's certification because "the blunt removed from

the living room table by co-defendant Cross. . . was abandoned and collected by

[Brooks] along with the other blunts lying next to Martin and then discarded

outside." Still cites to State v. Lindsey, 245 N.J. Super. 466, 474 (App. Div.

1991), arguing the State was required to show beyond a reasonable doub t that

there was intent to permanently deprive the owner of the property.

      Citing Nash, 212 N.J. at 550, Still asserts trial counsel was ineffective in

not obtaining the discoverable exculpatory evidence. He further contends, citing

State v. Carter, 85 N.J. 300, 314 (1981), if the evidence was previously

discoverable but not found, it proves his trial counsel was incompetent.

      Regarding the State's theory that he could be found guilty of robbery for

taking either the blunt or the cab fare money, Still, citing State v. N.I., 349 N.J.

Super. 299, 319 (App. Div. 2002), argues "[a] guilty verdict must be reversed if

a defendant is charged under two separate theories, there is insufficient evidence

to support one of those theories, and a jury is directed to return a general verdict

that does not differentiate."



                                                                            A-2116-17T4
                                        18
      We discern no merit to Still's contentions. The PCR court correctly stated

that to obtain a new trial based on newly discovered evidence, Still must show

the new evidence is: "(1) material to the issue and not merely cumulative or

impeaching or contradictory; (2) discovered since the trial and not discoverable

by reasonable diligence beforehand; and (3) of the sort that would probably

change the jury's verdict if a new trial were granted." Smith, 224 N.J. at 49

(quoting Nash, 212 N.J. at 549).

      The trial evidence regarding the theft of the blunt does not support Still's

contention that Brooks's certification constitutes new evidence and warrants a

new trial. The evidence showed that Taliaferro was in possession of a blunt and

Martin was in possession of about $50 when he was shot by Still and Cross.

Taliaferro testified the blunt was abandoned on a table when he exited the room

before the shooting, but he didn’t know where the blunt was when he returned

after the shooting because the house was in disarray. Yeats's testified that

following the shooting, the approximately $50 that Martin allegedly possessed

was not in his jeans pocket. Yeats also testified he discovered a pack of Philly

Blunt cigars at the scene of the shooting.

      In her certification, Brooks states she was never questioned about "a box

of marijuana cigars, aka, 'blunts,'" in the house on the night of the shooting.


                                                                          A-2116-17T4
                                       19
Brooks continues that when she returned to the home after the shooting, she

"observed a box of 'blunts'" next to the victim and removed "the box" from the

home and discarded it before police arrived. Her statement implies that the

stolen property at issue was a box or pack of Philly Blunts rolled into marijuana

cigarettes, when in fact the State claims there was only one partially smoked

blunt taken by Still or Cross.

      If presented to a jury, this new information would first, be contradictory

to Brooks's testimony of finding a box of Philly Blunt cigars at the scene of the

shooting, and second, it would not be exculpatory because the stolen property at

issue in the robbery was one blunt and about $50 in cash, not “a box” of Philly

Blunts. Because Brooks certification does not satisfy Smith's three-part test to

determine whether newly discovered evidence warrants a new trial, the PCR

court properly rejected Still's request for a new trial.

                                        IV.

      We last address Still's claim that he followed trial counsel's ineffective

advice not to accept the State's plea offer of an eighteen-year prison term subject

to the No Early Release Act, N.J.S.A. 2C:43-7.2. Still argues trial counsel

rejected the plea offer without consulting him and effectively chose to go to trial

instead and claim self-defense. In support, he points to three letters trial counsel


                                                                            A-2116-17T4
                                        20
wrote to him between 2001 and 2002, discussing trial preparation, his prison

term exposure, plea discussions, and trial strategy. He certified that had he fully

understood the ramifications of not accepting the plea, he would have accepted

it, and that from "the very start of th[e] case" he "acknowledged that [he] was

responsible for shooting [the victim]."      Still further points to receipt of a

November 3, 2015 letter from trial counsel – not included in the record, nor

apparently presented to the PCR court – stating he "did not recognize ‘the

enormity of the charges’ that [he] faced." Thus, Still asserts counsel "now

agrees, as set forth in his letter, . . . [that] my youth and up-bringing as well as

my lack of understanding of the law hindered my ability to fully appreciate the

implications of rejecting the State’s plea offer . . . ." We are unpersuaded.

      To establish a prima facie case of counsel ineffectiveness, Still must

satisfy the two-part test established in Strickland v. Washington, 466 U.S. 668,

687 (1984), and State v. Fritz, 105 N.J. 42, 58 (1987), requiring that: (1)

counsel's performance was deficient; and (2) the deficiency prejudiced the

defense. The court properly found Still's claim was untimely because it was

raised in a second PCR petition approximately ten years after his initial petition.

      Rule 3:22-4(b)(1) provides that a "second or subsequent petition for post-

conviction relief shall be dismissed unless . . . it is timely under R. 3:22-


                                                                            A-2116-17T4
                                        21
12(a)(2)." The petition must "allege[] on its face" one of the three criteria: (1)

the petition "relies on a new rule of constitutional law . . . that was unavailable

during the pendency of any prior proceedings[,]" (2) "the factual predicate for

the relief sought could not have been discovered earlier through the exercise of

reasonable diligence," or (3) the "petition alleges a prima facie case of

ineffective assistance of counsel" of prior PCR counsel. R. 3:22-4(b)(2).

      Still argues he was not able to raise this argument in his first petition in

2007 because it wasn’t until the 2017 constitutional ruling in Zuber, that our

courts were mandated to consider the detrimental effects of decision-making

processes of juvenile offenders and could not sentence them to the practical

equivalent of a life sentence without parole. Still’s argument was properly

rejected by the PCR court, because as noted above, Still's sentence was not the

practical equivalent of life in prison without parole as proscribed by Miller and

Zuber. Moreover, we agree with the court that Still "d[id] not account for his

failure to raise th[e] particular ineffective assistance claim regarding plea

negotiations in his first PCR [petition], which included three other claims of

ineffective assistance on the part of his trial counsel."

      As to the merits of Still's claim, we likewise agree with the court that there

was no prima facie case of counsel's ineffectiveness and there was no indication


                                                                            A-2116-17T4
                                        22
that counsel's performance prejudiced him and deprived him of a fair trial. As

the court correctly found, counsel's three letters to Still between 2001 and 2002

"demonstrate[d] that [Still’s] trial counsel made him aware of the plea offers"

and "[t]herefore [his] claim d[id] not allege a factual predicate that could not

have been discovered earlier through the exercise of reasonable diligence."

Regarding counsel's purported November 3, 2015 letter stating Still could not

appreciate the State's plea offer, it is not part of the record; thus, it is a bald

assertion   that   does   not   "demonstrate    counsel's   alleged   substandard

performance." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

Thus, an evidentiary hearing was not warranted. State v. Preciose, 129 N.J. 451,

462 (1992).

      To the extent we have not addressed any remaining arguments, we

conclude they are without sufficient merit to warrant discussion in this opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-2116-17T4
                                       23